Citation Nr: 1019216	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  06-20 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to 
November 1971, to include service in Vietnam.  The Veteran's 
decorations include the Purple Heart and the Bronze Star with 
Combat "V."

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2005 rating decision in which the RO, inter 
alia, denied the Veteran's claim of a rating in excess of 
30 percent for PTSD, and for a TDIU.  In December 2005, the 
Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in June 2006, and the Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in June 2006.

In February 2009, the Veteran submitted additional evidence.  
The Board notes that the RO has not readjudicated the claims 
following the submission of this evidence, and the Veteran 
has not waived initial RO consideration of the evidence.  
However, this evidence consists primarily of copies of 
military records that were previously considered by the RO.  
Additionally, the Veteran submitted an internet printout from 
another serviceman which recalled a shared experience in 
Vietnam.  This printout, and another statement submitted by 
the Veteran, reiterate contentions that were previously of 
record.  As the additional submissions consist of material 
that essentially duplicates material that the RO had 
previously considered, a remand to consider these additional 
submissions would impose unnecessary additional burdens on 
adjudication resources, with no benefit flowing to the 
Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).

The Board's decision addressing the claim for a rating in 
excess of 30 percent for PTSD is set forth below.  The claim 
for a TDIU is addressed in the remand following the order; 
that matter is being remanded to the RO, via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action, on his part, is required.

As a final preliminary matter, the Board notes that in a 
May 2010 written brief presentation, the Veteran's accredited 
representative raised the issues of service connection for a 
cervical spine disorder, a muscle group injury, left shoulder 
injury, hearing loss, and increased ratings for the Veteran's 
service connected residuals of a shrapnel wound.  As these 
claims were raised after the RO certified the present appeal 
to the Board, the RO has not had an opportunity to address 
these new claims.  As such, these matters are not properly 
before the Board, and are thus referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the September 2004 claim for increase, the 
Veteran's service-connected PTSD has been manifested by a 
drained mood, full affect, linear thought process, reasonable 
insight and judgment, but no flattened affect, stereotyped 
speech, panic attacks, difficulty in understanding complex 
commands, hallucinations, or homicidal ideation; overall, 
these symptoms are indicative of no more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a December 2004 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim for an 
increased rating for service-connected PTSD, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The November 2005 RO rating decision reflects the initial 
adjudication of the claim after issuance of the December 2004 
letter.

Post rating, a March 2006 letter provided the Veteran with 
general information pertaining to VA assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the March 2006 letter, 
and opportunity for the Veteran to respond, the June 2006 SOC 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of this latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim is sufficient to cure 
a timing defect).  

The Board also notes that June 2006 SOC set forth the 
pertinent criteria for rating psychiatric disabilities other 
than eating disorders; the form of this notice suffices, in 
part, for Dingess/Hartman.  While the notice was provided at 
the time of, and not prior to, the last adjudication of the 
claim, the Veteran also is not prejudiced by the timing of 
this notice.  The Veteran has been apprised of what 
information and evidence he needs to support a higher rating 
for several years.  Moreover, because the Board herein denies 
the claim for higher rating, no different rating is being, or 
is to be, assigned.  Accordingly, there is no possibility of 
prejudice to the Veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
reports of March and April 2005 VA examinations.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the Veteran, his 
representative, and by his comrade, on his behalf.  The Board 
also finds that no additional RO action to further develop 
the record on the claim for a higher rating for PTSD is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The RO has assigned the Veteran a 30 percent rating for PTSD 
under Diagnostic Code 9411.  However, the actual criteria for 
rating psychiatric disabilities other than eating disorders 
are set forth in a General Rating Formula.  See 38 C.F.R. 
§ 4.130.

Under the formula, a 30 percent rating is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assigned of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  There is no question 
that the GAF score and the interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a).  


Considering the pertinent evidence in light of the above, the 
Board finds that, pertinent to the September 2004 claim for 
increase, the Veteran's psychiatric symptoms have more nearly 
approximated the criteria for the current 30 percent rating 
assigned.

In June 2004, the Veteran stated that he has experienced long 
periods of depression and anxiety.  He said that he could not 
sleep some nights because his legs felt so nervous that he 
had to get up and walk around.  He stated that he had moved 
to Vietnam to remove himself from his family because he did 
not want them to know about his periods of depression.  He 
indicated that thoughts of death occurred almost daily, and 
he had written a will.  He related that his thoughts about 
Vietnam would get jumbled up.  He had held close to 40 jobs 
over his life as he would quit when people would boss him 
around.  He had lived in seven states and two countries since 
leaving active duty in 1971.  He experienced guilt for 
leaving the men in his platoon to endure a siege while on 
active duty.

In January 2005, the Veteran stated that there are no 
pharmaceutical or hospitalization records concerning his PTSD 
because he lived in Vietnam and bought whatever medicines he 
needed at a corner pharmacy.  He related that he was running 
from his problems.

In February 2005, G.E.P., a war buddy, related that he found 
the Veteran to be very distant.  He said that the Veteran was 
always thinking about the war, disliked being around people, 
and avoided being in crowds.  He indicated that the Veteran 
distrusted most people, did not work, and did not get along 
with others.  He felt that the Veteran had gone through a 
downward trend in his ability to cope.

On VA examination in March 2005, the Veteran said that he 
felt that his future was over, and he experienced recurrent 
thoughts of his prior trauma.  He said that he liked war 
movies and talking to ex-patriots who were mostly Vietnam 
veterans.  It was noted that the Veteran did not have 
problems sleeping because he took Valium.  The Veteran 
indicated that he could not work in Vietnam because the 
salaries were too poor.  The examiner recorded that the 
Veteran had left over 30 jobs and was fired from one.  The 
Veteran was able to cook, clean, shop, and take care of his 
household duties.

Mental status examination revealed that the Veteran was well 
groomed and well dressed.  There were no abnormal movements, 
psychomotor retardation, or agitation.  Speech was of normal 
rate and rhythm.  Although the Veteran's mood was drained, 
affect was full and reactive.  Thought processes were linear, 
logical, and goal directed.  The examiner found no evidence 
of loosening of associations, paranoia, or delusions.  There 
was no evidence of immediate auditory or visual 
hallucinations.  No suicidal or homicidal ideations were 
present.  The examiner said that insight and judgment were 
reasonable.  The Veteran could remember his date of birth and 
Social Security number.  Also, he could perform serial threes 
from twenty.  The examiner diagnosed PTSD, mild, and assigned 
a GAF score of 70.

An April 2005 medical report from L.Q.N., M.D., includes the 
observation that the Veteran began to suffer from 
sleeplessness, nightmares about war, excitability, and 
belligerence to others after leaving the military.  Dr. N. 
noted that the Veteran had held over 30 miscellaneous jobs 
and was twice divorced.  It was further noted that the 
Veteran's mental condition was becoming worse, as the Veteran 
felt sad and hopeless, suffered from poor appetite and 
troubled sleep, and declined making acquaintance of others.

In December 2005, the Veteran reiterated that he had held 
over 30 different jobs and had been subjected to stressful 
and desperate times.  He had troubles adjusting to life.  He 
felt agitated and provoked by the local people in Vietnam.  
He said that his feelings were difficult to admit.

On his VA Form 9 submitted in June 2006, the Veteran said 
that he could not hold a job because he would quit when he 
felt threatened.  He said that he lived on prescription drugs 
that he bought at the corner pharmacy without a prescription.

Collectively, the Board finds that pertinent to the 
September 2004 claim for increase, the Veteran's symptoms 
have primarily consisted of depressed mood, anxiety, and a 
sleep impairment.  As such symptoms are indicative of no more 
than occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods on 
inability to perform occupational tasks, the Veteran's 
disability picture is consistent with the 30 percent rating 
assigned.

The Board points out that, at no point pertinent to the 
present claim has the Veteran's PTSD met the criteria for at 
least the next higher, 50 percent, rating.  The objective 
medical evidence does not reflect  such symptoms as flattened 
affect, stereotyped speech, panic attacks more than once a 
week, difficulty in understanding complex commands, 
impairment of short and long term memory, impaired judgment, 
and impaired abstract thinking that are characteristic of the 
50 percent rating.  Although he has had difficulty in 
establishing social relationships, the competent medical 
evidence reflects that he appears to have a cordial 
relationship with his wife.  Additionally, the March 2005 VA 
examiner indicated that the Veteran had reasonable insight 
and judgment.

The Board also observes that the only assigned GAF score 
pertinent to the current claim for increase s the GAF of 70 
assigned by the March 2005 VA examiner.  According to the 
DSM-IV, GAFs from 61 to 70 are indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  As the GAF score of 70 is 
indicative of even less impairment than that contemplated in 
the 30 percent rating assigned, that score clearly provides 
no basis for assignment of any higher rating.

Under the circumstances of this case, the Board finds that, 
pertinent to the September 2004 claim for increased rating, 
the Veteran's PTSD symptomatology has more nearly 
approximated the criteria for the 30 percent rather than 50 
percent rating.  See 38 C.F.R. § 4.7..  As the criteria for 
the next higher, 50 percent rating are not  met, it follows 
that the criteria for an even higher rating (70 or 100 
percent) likewise are not met.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's PTSD, pursuant to 
Hart, and that the claim for a higher rating must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the doubt doctrine; however, 
as the preponderance of the evidence is against assignment of 
any higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 30 percent for PTSD is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

Concerning the claim for a TDIU, the Veteran has been awarded 
service connection for PTSD (rated as 30 percent disabling); 
for residuals, status post left brachial plexus trauma, with 
cervical muscle spasm, torticollis, and neuropathy, left 
upper extremity (rated as 30 percent disabling); and for 
residual, shrapnel wound scars, left neck (rated as 10 
percent disabling); the combined rating is 60 percent.

However, the Board notes that in a May 2010 written brief 
presentation, the Veteran's accredited representative raised 
the issues of service connection for a cervical spine 
disorder, a muscle group injury, left shoulder injury, 
hearing loss, and increased ratings for the Veteran's service 
connected residuals of a shrapnel wound.

The Board points out that, as any decision with respect to 
the newly raised claims for service connection and increased 
rating may affect the Veteran's claim for a TDIU, this claim 
is inextricably intertwined with the new claims for service 
connection and increased rating.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).  As the 
claims should be considered together, it follows that, any 
Board action on the TDIU claim, at this juncture, would be 
premature.  Hence, a remand of the matter of TDIU is 
warranted.

While the matter is on remand, to ensure that all due process 
requirements are met, the RO should also give the Veteran 
another opportunity to provide information and/or evidence 
pertinent to the claim for a TDIU.  The RO's letter to the 
Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the remaining claim on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
for a TDIU that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the Veteran's claims 
for service connection for a cervical 
spine disorder, a muscle group injury, 
left shoulder injury, hearing loss, and 
increased ratings for the Veteran's 
service connected residuals of a shrapnel 
wound.  Then, the RO should readjudicate 
the claim for a TDIU in light of all 
pertinent evidence and legal authority.

4.  If the claim for a TDIU remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


